COXE, Circuit Judge.
In view of our decision in the case of the United States against Thirteen Crates of Frozen Eggs, 215 Fed. 584, 131 C. C. A. *586652, decided at this term, it Is hardly to be expected that a conclusion in favor of the plaintiff in error would be reached 'herein even if we were permitted to review the questions presented at the argument and in the briefs. But we are not permitted to review these questions because there is no bill of exceptions. None of the questions discussed is properly before us.
The writ of error is dismissed.